Exhibit 10.2

FIRST AMENDMENT TO
PURCHASE AND SALE AGREEMENT

THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “First Amendment”) is
made and entered into as of June 12, 2017 (the “Amendment Effective Date”), by
and between Verandas at Mitylene, LLC, a Delaware limited liability company
("Seller"), and Inland Real Estate Acquisitions, Inc., an Illinois corporation
("Purchaser").

WITNESSETH THAT:

WHEREAS, Purchaser and Seller entered into that certain Purchase and Sale
Agreement, dated May 30, 2017 (the "Contract"), with respect to certain real
property located in Montgomery County, Alabama, and being more particularly
described in the Contract; and

WHEREAS, Purchaser and Seller desire to amend the Contract as hereinafter set
forth.

NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein, the sum of Ten Dollars ($10.00) and other good and valuable
consideration, paid by each of the parties hereto to the other, the receipt and
sufficiency of which are hereby acknowledged, Purchaser and Seller hereby agree
as follows:

1.                  Definitions. Capitalized terms used herein and not otherwise
defined herein shall have the meanings respectively ascribed to them in the
Contract.

2.                  Extension of Closing Date. The first sentence of Section 4.1
of the Contract is hereby deleted in its entirety and the following is
substituted in lieu thereof:

"The consummation of the transaction as contemplated hereby ("Closing") shall be
held at the office of Escrow Agent on July 27, 2017 via escrow funds and fully
executed documents where neither the Purchaser nor the Seller nor either party’s
attorneys are required to be present."

3.                  Miscellaneous Purchase Price Credits. Article 5 of the
Contract is hereby amended to add the following provision as Section 5.9
thereof:

5.9       Miscellaneous Purchase Price Credits.

(a)       Credit for Property Improvements. Purchaser has notified Seller of
certain improvements to the Property that Purchaser will require to approve the
condition of and close its acquisition of the Property. The subject improvements
are collectively referred to herein as the "Required Improvements." To induce
Purchaser to approve the condition of the Property and waive all conditions in
the Contract in favor of Purchaser related thereto, Purchaser and Seller agree
that Purchaser shall receive at Closing a credit against the Purchase Price at
Closing equal to the total amount of Eighty Thousand One Hundred and 00/100
Dollars ($80,100.00) for the completion of all of the Required Improvements (the
"Required Improvements Credit"). Regardless whether the Required Improvements
Credit is sufficient to complete the Required Improvements, Purchaser's credit
against the Purchase Price in the amount of the Required Improvements Credit
shall be Purchaser's sole and exclusive remedy for the existence and performance
of the Required Improvements, it being agreed between the parties hereto that
the Required Improvements Credit is a reasonable estimate thereof, and Purchaser
hereby expressly waives and relinquishes any and all other remedies at law or in
equity relating to or arising from the Required Improvements.

1 

 

 

(b)       Credit for Radon Mitigation. Purchaser alleges that certain of the
units in the Property have been tested for and exceed the applicable federal
requirement for levels of radon in dwelling units of 4 picocuries/liter (pCi/L)
of airborne radon (the "Identified Radon Threshold"). Without acknowledging the
existence of radon in any area of the Property or any units therein, or any
responsibility or liability arising from or relating to the alleged existence of
radon at the Property, Purchaser shall receive at Closing a credit against the
Purchase Price equal to Three Thousand and no/100 Dollars ($3,000.00).
Regardless whether the Radon Mitigation Credit is an accurate or sufficient
amount to mitigate any alleged radon in any area or unit(s) of the Property,
Purchaser's credit against the Purchase Price in the amount of the Radon
Mitigation Credit shall be Purchaser's sole and exclusive remedy for the alleged
existence and mitigation of any and all radon at the Property, it being agreed
between the parties hereto that the Radon Mitigation Credit is a reasonable
estimate thereof, and Purchaser expressly waives and relinquishes any and all
other remedies at law or in equity relating to or arising from the alleged
existence and mitigation of any radon at the Property.

(c) Waiver of Termination Right. Purchaser hereby waives its right of
termination provided in Section 3.2 of the Contract.

4.                  Article 5 of the Contract is hereby amended to add the
following provision as Section 5.10 thereof:

5.10 Section 3-14 Audit. Following the Closing, at no cost to Seller, Seller
will allow Purchaser’s auditors to conduct an audit of Seller’s books and
records of the Property for the year of Closing and the two (2) years prior
thereto, that qualify, comply with and can be used in a public offering.
 Purchaser’s audit rights shall survive Closing for six (6) months following
Closing.  Prior to Closing, Seller shall use commercially reasonable efforts to
provide to Purchaser, at Purchaser’s sole expense, all items set forth on
Schedule 5.10 attached to this Agreement; provided, however, that Purchaser may
require additional documentation related to the audit of the Property. 
Notwithstanding the foregoing, Seller shall not be required to make or deemed to
have made any additional representations to Purchaser other than as set forth in
this Agreement.  Seller's obligation to provide requested materials shall be
limited only to information and documentation related to the completion of the
Section 3-14 audit of the Property.  Further, in the event Seller reasonably
determines that providing the documentation requested would be considered
privileged or proprietary, Seller agrees to provide the information directly to
Purchaser’s auditors or allow Purchaser’s auditors to directly review such
requested information, whereupon Purchaser shall use commercially reasonable
efforts to ensure that Purchaser’s auditors keep such information confidential.

 

5.                  Ratification. Except as amended hereinabove, the Contract
remains unmodified and is hereby ratified and confirmed for all purposes and in
all respects.

6.                  Counterparts. This First Amendment may be executed in
multiple, telecopied counterparts, all of which shall constitute one and the
same instrument.

2 

 

 

7.                  Entire Agreement. The Contract, as amended by this First
Amendment, constitutes the entire agreement of the parties with respect to the
subject matter thereof and fully supersedes any and all prior or contemporaneous
written or oral agreements and understandings between the parties pertaining to
such subject matter.

8.                  Time of the Essence. Time is of the essence with respect to
the Contract and this First Amendment.

 

[Signature pages follow]

3 

 

IN WITNESS WHEREOF, Purchaser and Seller have executed this First Amendment as
of the Amendment Effective Date.

 

 

SELLER:

 

VERANDAS AT MITYLENE, LLC,

a Delaware limited liability company

            By:

FDC Development JV, LLC,

a Delaware limited liability company, its sole Member

              By:

Flournoy Development Company, LLC,

a Georgia limited liability company, its Manager

                By: /s/ Thomas H. Flournoy         Thomas H. Flournoy, its
President

 

[Signatures continued on following page]

 

4 

 

[Signatures continued from preceding page]

 

 

PURCHASER:

 

Inland Real Estate Acquisitions, Inc.,

an Illinois corporation

        By: /s/ Mark J. Cosenza   Name: Mark J. Cosenza   Title: Senior Vice
President

 

 

[End of signatures]

5 

 

Schedule 5.10

Section 3-14 Audit Materials


Verandas at Mitylene 3-14 Audit Checklist Document Bank Statements Check
Register (previous and current years) Payroll information Straight line rent
schedule Entity - ownership structure (Information to be provided directly to
Purchaser’s auditors, and not distributed to Purchaser) Organizational Chart
(Information to be provided directly to Purchaser’s auditors, and not
distributed to Purchaser) Leases Tenant Concessions Rent Roll - current year and
year ending of the last 2 years Lease expiration report Security deposit report
Market rent report Concessions report for each of the last 2 years Year-end T12
for last 2 years Delinquency Report Tenant ledger for each of last 2 years YTD
tenant ledger General ledger for last 2 years RE bill and proof of payment for
last 2 years Unit style report Utility bills Service agreements not cancelable
within 90 days Capital improvements completed over 2 years Certificate of
Occupancy Detail on legal fees or matters related to property and tenants or
claims Year end trial balances for current and previous years Management
Agreement How Property management is paid including Proof

 

6